DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 9/8/2022. As directed by the amendment: claims 4, 6, 8, 10, 15-17, 19, 22-23, and 25 have been amended, claims 5, 9, 12, 14, 18, 24, 26, and 28-29 have been cancelled, no claims were withdrawn, and no new claims have been added.  Thus, claims 1-4, 6-8, 10-11, 13, 15-17, 19-23, 25, and 27 are presently pending in this application, and are examined on the merits.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7, 10-11, 13, 19, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenzel et al. (US 20150075536 A1).

    PNG
    media_image1.png
    627
    986
    media_image1.png
    Greyscale

Annotated Figure 43 of Brenzel

Regarding Claim 1, Brenzel teaches a device for deployment in an animal or human subject body ("deployed into the ostia of the fallopian tubes of a patient", ¶ 53; fig.43), comprising
an elongated member comprises a central segment 507 ('transverse central member', fig.43, ¶ 150), first peripheral segment 501 ('central member', annotated fig.43, ¶ 150) and second peripheral segment 501 ('central member', annotated fig.43, ¶ 150) each extending from the central segment 507, the first peripheral segment 501 (annotated fig.43) is adapted for deployment and retention in a first cavity (annotated fig.43) at one side of the body (annotated fig.43) and the second peripheral segment 501 (annotated fig.43) is configured for deployment and retention in a second cavity (annotated fig.43) at an opposite side of the body (annotated fig.43), 
wherein after reaching a deployed state (annotated fig.43), the device is configured for movement ("movement", ¶ 104; NOTE: the device merely has to be configured for movement and –by design—the device can be moved) in the first cavity (annotated fig.43) and in the second cavity (annotated fig.43), and wherein a length of the device (from reference number 500, as seen in fig.43, to the equivalent 500 on the opposite end) is longer than a gap (spanning from reference number 502, as seen in fig.43, to the equivalent 502 on the opposite end) between the first cavity and the second cavity (annotated fig.43).

Regarding Claim 2, Brenzel teaches that the device is symmetrically formed about a mid-portion (annotated fig.43).


    PNG
    media_image2.png
    295
    433
    media_image2.png
    Greyscale

Figure 16B of Brenzel

Regarding Claim 6, the embodiment of Figure 16B of Brenzel teaches the elongated member is at least partially formed of one or more helical coils and springs 137 ('spring mechanism', fig.16B, ¶ 103).

Regarding Claim 7, Brenzel teaches that the elongated member is tubular (NOTE: the elongated member has the form or shape of a tube; fig.43).

Regarding Claim 10, Brenzel teaches at least one of the peripheral segments 501 (annotated fig.43) of the elongated member comprises a stent 500 ('distal mechanism', fig.43, ¶ 149) ("This anchor component can be a self-expanding stent type structure", ¶ 55).

Regarding Claim 11, Brenzel teaches that the device has a deployment state (NOTE: passive force, ¶ 150) and a deployed state (NOTE: active force, ¶ 150) and is biased into the deployed state (NOTE: active force, ¶ 150) ("The member provides a force that prevents the device from falling out unless it is bent away from the axis...passive or an active force", ¶ 150).

Regarding Claim 13, Brenzel teaches that the elongated member is made of biocompatible and elastic flexible materials ("the apparatus will be constructed out of typical medical device materials", ¶ 87; "biodegradable materials for some or all components of the implant", ¶ 9 which may include the elongated member; NOTE: the device is described as being "bent" away from an axis (¶ 150), thus by virtue of being bendable the elongate member is flexible).

Regarding Claim 19, Brenzel teaches that the first and second peripheral segments 501 (annotated fig.43) each comprise one head unit 502 ('proximal uterine mechanism', fig.43, ¶ 149).

Regarding Claim 21, Brenzel teaches that tips (consisting of 500) of the first and the second peripheral segments 501 (annotated fig.43) are capable of movement at a confined extent with respect to a tissue when in deployed state (NOTE: active force, ¶ 150).

Regarding Claim 22, Brenzel teaches one weight integral with the elongated member (NOTE: the elongated member has mass, which has weight, that is integral to said elongated member).

Regarding Claim 25, Brenzel teaches that the central segment 507 ('transverse central member', fig.43, ¶ 150), first peripheral segment 501 ('central member', annotated fig.43, ¶ 150), and second peripheral segment 501 ('central member', annotated fig.43, ¶ 150) are continuous and not discernible from one another (see fig.43 in which the segments form a continuous elongated member).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Carlsson et al. (US 6599297 B1).

Regarding Claim 3, Brenzel teaches the first and second cavities (annotated fig.43) are on two opposite sides of an area, however Brenzel fails to teach that the first and second cavities are on two opposite sides of a skull in the body. Brenzel and Carlsson are commensurate because they both occlude, or ventilate, an area of the human body using an elongate member. Carlsson discloses a device for ventilating the middle ear by means of a ventilation tube, and teaches a skull ("skull", col.2, ll.4-16; NOTE: the middle ear is located in the skull of a human, therefore Carlsson's device for ventilating the middle ear is in the skull). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that the first and second cavities are on two opposite sides of the skull as taught by Carlsson, for the purpose of reducing the risk of expulsion and thus avoiding repeated surgical interventions, and also in the event that the tympanic membrane cannot be altered to achieve the same surgical goals (col.2, ll.4-16). 

Regarding Claim 4, Brenzel teaches the first and second cavities (annotated fig.43), but fails to teach that said cavities are Eustachian tubes. Carlsson teaches Eustachian tubes ("Eustachian tube", col.1, ll.64-67 and col.2, ll.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that said cavities are Eustachian tubes as taught by Carlsson, for the purpose of providing ventilation to the inner ear via elongated member (col.1, ll.64-67 and col.2, ll.1-3). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Universitat Rostock (DE 102012218164 A1), hereinafter referred to as Rostock.

Regarding Claim 8, Brenzel fails to teach that the elongated member comprises three ports configured for introducing pressurized gas. Brenzel and Rostock are commensurate because they both teach access of an area in the body. Rostock discloses a device and a system for ventilation of the middle ear, and teaches that the elongated member comprises three ports 42 ("axially aligned slits", ¶ 16, 52) configured for introducing pressurized gas (NOTE: the slits 42 allow for "compressibility" (¶ 52, ll.378), thus when the device is compressed, pressurized gas is introduced into the area of the patient in which the device is inserted as the gas is forcefully pushed out of the device). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that the elongated member comprises three ports configured for introducing pressurized gas as taught by Rostock, for the purpose of allowing compressibility of the elongate member (¶ 52, ll.378). 

Claims 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Greenfeld et al. (US 5061255 A).

Regarding Claim 15, Brenzel fails to teach one vibration inducing element configured for inducing vibrations of the elongated member. Brenzel and Greenfeld are commensurate because they both teach indwelling devices in an area in the body of a patient. Greenfeld discloses an exterior antimigration refinements for self-cleaning indwelling therapeutic articles, and teaches one vibration inducing element 23 ('electromechanical driver', fig.1, col.7, ll.8-17) configured for inducing vibrations of the elongated member ("The output of such a driver 23 is mechanical vibration in a manifold bar, rod or the like 31", col.7, ll.18-22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel to include one vibration inducing element configured for inducing vibrations of the elongated member as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, and col.5, ll.29-36).

Regarding Claim 16, as best understood, Brenzel fails to teach the vibration inducing element comprises a piezoelectric member capable of inducing vibrations by an electric field. Greenfeld teaches that the vibration inducing element 32 comprises a piezoelectric member capable of inducing vibrations by an electric field ("The drive may take any of a variety of forms, particularly including but not limited to piezoelectric", col.7, ll.8-17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that the vibration inducing element comprises a piezoelectric member capable of inducing vibrations by an electric field as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, col.5, ll.29-36).

Regarding Claim 23, Brenzel fails to teach one piezoelectric element configured for maneuvering the elongated member. Greenfeld teaches one piezoelectric element configured for maneuvering the elongated member ("The drive may take any of a variety of forms, particularly including but not limited to piezoelectric", (5); NOTE: piezoelectric element changes the position of the elongated element by vibrating it).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that one piezoelectric element is configured for maneuvering the elongated member as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, col.5, ll.29-36).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Greenfeld and further in view  Campbell (US 20150202089 A1).

Regarding Claim 17, Brenzel  in vierw of Greenfeld teaches one sensor ("sensors", ¶ 86) for sensing a cavity-related and a device-related parameter ("Confirmation of closure [of the fallopian tube]", ¶ 86), but Brenzel fail to teach a transmitter for transmitting the sensed parameter. Brenzel and Campbell are in the same field of endeavor because they teach indwelling devices in an area in the body of a patient. Campbell discloses an apparatus comprises a shaft, an expandable dilator, and at least one ventilation pathway, and teaches a transmitter ("transmitters", ¶ 203) for transmitting the sensed parameter. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel/Greenfeld to include a transmitter for transmitting the sensed parameter as taught by Campbell, for the purpose to produce radio waves in order to transmit or send data with the aid of an antenna and facilitate positioning of the device in a target region (¶ 203). 

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Campbell.

Regarding Claim 20, Brenzel teaches the head unit 502 ('proximal uterine mechanism', fig.43, ¶ 149), but fails to teach that said head unit is a unidirectional valve. Campbell teaches a head unit 1802 (‘detachable dilator 1802’, figs.18A-18B, ¶ 260, commensurate with the head unit of Brenzel) that is a unidirectional valve ("one-way valve", ¶ 260).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that said head unit is a unidirectional valve as taught by Campbell, for the purpose to prevents the device from deflating after detachment from the dilation catheter (¶ 260).

Regarding Claim 27, Brenzel fails to teach that the elongated member comprises markings indicative of a length thereof. Campbell teaches an elongate member (‘guidewire’, ¶ 196, commensurate with the elongate member of Brenzel) which comprises markings ("markings", ¶ 196). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that that the elongated member comprises markings indicative of a length thereof as taught by Campbell, for the purpose of providing feedback related to introducing the device into the Eustachian tube (¶ 196).

Response to Arguments

Applicant’s arguments with respect to claims 1, 15-16, and 23 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

However, the Examiner respectfully disagrees, and asserts that rejections of the amended claims 1, 15-16, and 23 are maintained for the reasons clearly stated in the present communication in light of the previously mentioned prior art, Brenzel et al. (US 20150075536 A1), Universitat Rostock (DE 102012218164 A1), Greenfeld et al. (US 5061255 A), Carlsson et al. (US 6599297 B1), and Campbell (US 20150202089 A1), as discussed above. Additionally, since claims 2-4, 6-8, 10-11, 13, 17, 19-22, 25, and 27 depend from claims 1, 15-16, and 23, they are similarly rejected as claims 1, 15-16, and 23.

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 1, while Brenzel teaches the distal anchor is deployed and expanded (Brenzel, para. [0149]), after deployment, the device is not configured for movement or vibration, as is claimed by Applicant. Movement or vibration by the device after deployment would be contrary to Brenzel's teaching and intended purpose.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that although Brenzel may not move during the deployed position, it is still configured for movement. Meaning that it can move, but does not necessarily have to move. 
Additionally, it is noted that Applicant admits in their disclosure that in some cases movement is not desirable. In the specifications, page 8, Applicant states “the stent elements are fixed or loosely coupled to the peripheral segments via a connecting member (e.g. a wire, suture, etc.) to limit the axial movement along the tube and thereby reduce risk that the stents, coupled to the device, will slide into the nasopharynx.”

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, while Brenzel is based on occluding body lumens, without movement of Brenzel's device after deployment, such movements characterize the present invention, which thus differs from Brenzel.
However, the Examiner respectfully disagrees. See response to argument above for detailed explanation. In summation, the claims only require that the device be configured, or capable, of movement. 

On page 9 of the Applicant’s remarks, the Applicant argues that for claims 15-16 and 23, Brenzel does not teach a vibration inducing element configured for inducing vibrations of the elongated member.
However, it is noted in the rejection of claims 15-16 and 23 under 35 U.S.C 103 as discussed above that Brenzel fails to teach one vibration inducing element configured for inducing vibrations of the elongated member. However, for this purpose the reference to Greenfeld was introduced, wherein vibration inducing element 23 ('electromechanical driver', fig.1, col.7, ll.8-17) configured for inducing vibrations of the elongated member ("The output of such a driver 23 is mechanical vibration in a manifold bar, rod or the like 31", col.7, ll.18-22). Please, refer to the rejection of claims 15-16 above. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel to include one vibration inducing element configured for inducing vibrations of the elongated member as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, and col.5, ll.29-36).

Applicant’s arguments with respect to claims 1, 15-16, and 23 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781